DETAILED ACTION
This communication is in responsive to RCE for Application 16/663431 filed on 5/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-16 and 21-22 are presented for examination.
		Claims 17-20 were canceled. 

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/24/2021 has been entered.

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 5/24/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-16 and 21-22 are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “…the asset identifier…” of claim 3 lacks antecedent basis. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (Zimmerman) US 2018/0208448 A1 in view of Shurtleff et al. (hereinafter Shurtleff) US 2020/0177485 A1.

Regarding Claim 1, Zimmerman teaches apparatus (Fig. 4A) comprising: 
an Internet of Things ("IoT") device (Fig. 4A 101-103 devices. Also see Fig. 2 or Fig. 32 & ¶0267-¶0269; IoT device 101) comprising 
a device bus through which the IoT device is to be connected to an asset (instant specification defines bus 106 to be any interface where data is shared between the sensor and the device, see ¶0042. Here, Fig. 2 connected to sensors 210 or Fig. 32 & ¶0267-¶0269; SPI bus connected to MCU 3215), wherein the asset comprises an asset sensor (FIG. 4A & ¶0070-¶0075, the IoT devices 101-103 are also equipped with wherein the asset sensor is external to the IoT device (FIG. 4A & ¶0070-¶0075, the IoT devices 101-103 are also equipped with sensors 404-406, respectively, for detecting the operation of the devices which they control. Also Fig. 32 & ¶0267-¶0269; security sensor e.g. door or window has opened implies that the sensor is external to device 101), 
a device sensor (FIG. 4A & ¶0070-¶0075, the IoT devices 101-103 are also equipped with sensors 404-406, respectively, for detecting the operation of the devices which they control. Also see Fig. 2 sensors devices 210 or Fig. 32 & ¶0267-¶0269; security sensor), 
a network module (Fig. 4A & ¶0075-¶0080, the IoT devices 101-103 are coupled to the IoT hub 110 via a Bluetooth LE connection, the sensor data and commands are sent over the Bluetooth LE channel. Also see Fig. 32 & ¶0267-¶0269; communication module 3218), 
and a controller that executes instructions that cause the IoT device to perform operations (Fig. 4A & ¶0075-¶0080; hub 110 or Fig. 32 & ¶0267-¶0269; MCU 3210 executes instructions) comprising 
receiving a device policy that instructs the IoT device to collect device data from the device sensor (Fig. 4A-B & ¶0075-¶0081; hub 110 receives control codes required to control each of the pieces of equipment. Also see Fig. 32 & ¶0270) and to send the device data to an analytics system in accordance with a device ruleset (Fig. 4A-B & ¶0079-¶0081; control logic 412 receives messages with data from different sensors according to a device’s condition “ruleset” e.g. brightness level, volume, air wherein the device ruleset instructs the IoT device to send a data message including the device data only when the device data violates the device ruleset of the device policy (Fig. 4A-B & ¶0079-¶0081; sensors send message when a device is not functioning or something is left unchecked, lights, air condition, etc. For example, Fig. 5 & ¶0082-¶0090 illustrate this idea where a sensor detect a temp as an example and compares it with a threshold time period, where a message is sent only if the temp exceeds the threshold period “violates ruleset of the device policy.” Also see Fig. 32 & ¶0270), 
collecting, from the device sensor, the device data in accordance with the device ruleset (Fig. 4A-B; collecting data from sensors and generating notifications accordingly), 
and providing a data message to the analytics system (Fig. 5 & ¶0083-¶0090; notification message is sent to control 512 to indicate that a particular piece of equipment has been left on stove 530), wherein the data message includes the device data collected from the device sensor when the device data violates the device ruleset of the device policy (Fig. 5 & ¶0082-¶0090; message is sent to logic 512/hub 110 to indicate that an equipment is left on a stove “violates ruleset of the device” or gas is on), 
wherein the data message does not include the device data collected from the device sensor when the device data conforms to the device ruleset of the device policy (¶0079; only messages with issues are sent for example, see Fig. 5 & and wherein the device data can be determined by the analytics system based on the data message not including the device data collected from the device sensor (¶0079, Fig. 5 & ¶0082-¶0090; Hub 110 or IoT service 120 illustrate that the message is being used to alert the user or control 512 rather than device data that indicates the sensor is working or no issue or alerts are rising).
Zimmerman does not expressly teach using a device bus where “and wherein the device bus is configured to cause the IoT device to view the asset sensor as an internal sensor of the IoT device.” However, this limitation is suggested from Fig. 5, Fig. 32 & ¶0267-¶0269 because taking Fig. 5 or Fig. 32 as an example, IoT device 104 comprises a control 501, temp sensors 503 that is internal sensor. One of ordinary skill in the art will realize the above limitation in view of Zimmerman’s teachings and what is known in the art. Using a bus system seems to be a design choice and apparent to an ordinary skill in the art. However, to support Examiner’s position, Examiner cites to Shurtleff. 
Shurtleff teaches a device bus (Fig. 6A. Also see Fig. 1 & ¶0021; IoT devices communicate with others via many different protocols including a bus communication as supported by Fig. 6A & ¶0116-¶0128 illustrate a bus computing system that could be implemented in any of the cited embodiments. Moreover, instant specification defines bus 106 to be any interface where data is shared between the sensor and the device, and wherein the device bus is configured to cause the IoT device to view the asset sensor as an internal sensor of the IoT device (using a bus computing system wherein the compoenents of the system are in electrical communication with each other using a bus 605 “asset sensor as internal sensor of the IoT device”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shurtleff into the system of Zimmerman in order to have a bus as a way of communication between electrical components (¶0117).  Utilizing such teachings enable the system to control components to perform various actions with performance boost that avoids delay while waiting for data (¶0117). 

Regarding Claim 2, Zimmerman in view of Shurtleff teach the apparatus of claim 1, Zimmerman further teaches wherein the device is uniquely identified by a device identifier (see ¶0120; FIG. 12A each IoT device 101 or SIM 401 may be packaged with a barcode or QR code 1501 uniquely identifying the IoT device 101 and/or SIM 1001. Also see Shurtleff in Fig. 5 & ¶0102-¶0103; device registration may be initiated by the client device scanning a QR code, bar code, MAC address, serial number, or other unique identifying information or otherwise inputting the unique identifying information and transmitting the unique identifying information to the IoT management system.  An example of a device registration process is discussed with respect to FIG. 3); and wherein the operations further comprise registering the device with a registration server 

Regarding Claim 3, Zimmerman in view of Shurtleff teach the apparatus of claim 2, Zimmerman further teaches further comprising the asset (see Fig.4A or B or 5 e.g. lights, temp, audiovisual “asset.” Also see Shurtleff in Fig. 4A; any of device names 410A); and wherein the asset comprises a sensor hub (see Fig.4A or B or 5 e.g. sensors for lights, temp, audiovisual “asset.” Also see Fig. 3 & ¶0062-¶0066; networking device 132); 
and wherein the operations further comprise registering a combination of the device and the asset with the registration server using at least the device identifier and the asset identifier (see ¶0120; FIG. 12A each IoT device 101 or SIM 401 may be packaged with a barcode or QR code 1501 uniquely identifying the IoT device 101 and/or SIM 1001. Moreover, see Fig. 12b & ¶0124-¶0126; pairing process. Also see Shurtleff in Note that the device is a sensor and the asset is another sensor. Here, Fig.3 illustrate registration of IOT 134 or device 136. Additionally, Fig. 5 & ¶0102; device registration may be initiated by the client device scanning a QR code, bar code, MAC address, serial number, or other unique identifying information or otherwise inputting the unique identifying information and transmitting the unique identifying information to the IoT management system.  An example of a device registration process is discussed with respect to FIG. 3); 


Regarding Claim 4, Zimmerman in view of Shurtleff teach the apparatus of claim 3, Zimmerman further teaches wherein the operations further comprise receiving an asset policy that instructs the device to collect asset data from the asset sensor in accordance with an asset ruleset (Fig. 4A-B illustrate embodiments of controlling and collecting data form IoT device and generating notifications accordingly); and collecting, from the asset sensor, the asset data in accordance with the asset ruleset (Fig. 4A-B illustrate embodiments of controlling and collecting data form IoT device and generating notifications accordingly).

Regarding Claim 5, Zimmerman in view of Shurtleff teach the apparatus of claim 4, Shurtleff further teaches wherein the apparatus further comprises the analytics system (Hub 110 of Fig. 4A); and wherein the operations further comprise: providing, by the device, the device data to the analytics system (Fig. 4A data from IoT devices 101-103 is sent to control 412 of Hub 110); 
and determining, by the analytics system, whether the device data conforms to the device policy and whether the asset data conforms to the asset policy (Fig. 4A-B illustrate embodiments of controlling and collecting data form IoT device and generating notifications accordingly).

. 


Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Shurtleff and further in view of Flammer et al. (hereinafter Flammer) US 2019/0068714 A1. 

Regarding Claim 6, Zimmerman in view of Shurtleff teach the apparatus of claim 5, Zimmerman suggests claim 6 in ¶0287 “At 3604, compliance violations, malfunctions, and/or failure conditions are detected.  For example, if a particular sensor is reading a value outside of a specified range, then this may indicate that the monitored device is ready to fail.  Similarly, if the cleaning schedule has not been followed, then this may indicate a maintenance problem.  As such, at 3606, notifications and/or recommendations are generated to inform the owner and/or operator of the beverage distribution system.” However the cited art do not expressly teach wherein, in response to determining that the device data does not conform to the device policy, flagging, by the analytics system, a device policy violation of the device policy; 
in response to determining that the asset data does conform to the asset policy, flagging, by the analytics system, an asset policy violation of the asset policy. 

 wherein, in response to determining that the device data does not conform to the device policy, flagging, by the analytics system, a device policy violation of the device policy (¶0056-¶0063; determines if there is a violation with a policy with sensors or assets and if there is a violation, then the sensor is reported “flagged” where the peer sensor tag processing engine 206 may function to generate and/or analyze data, and/or trigger communication of information.  In some embodiments, the peer sensor tag processing engine 208 may execute tag rules 122 to trigger generation and communication of information indicating an alert or other warning condition.  For example, if a detected temperature rises above a threshold hold level, an orphan status is determined, and/or the like, the peer sensor tag processing engine 208 may trigger generation of information indicating the warning, orphan status, and/or the like, and that information may be propagated to other peer sensor tags 102 and/or base stations 104); 
and wherein, in response to determining that the asset data does not conform to the asset policy, flagging, by the analytics system, an asset policy violation of the asset policy (¶0056-¶0063; determines if there is a violation with a policy with sensors or assets and if there is a violation, then the sensor is reported “flagged” where the peer sensor tag processing engine 206 may function to generate and/or analyze data, and/or trigger communication of information.  In some embodiments, the peer sensor tag processing engine 208 may execute tag rules 122 to trigger generation and communication of information indicating an alert or other warning condition.  For example, if a detected temperature rises above a threshold hold level, an orphan status is determined, and/or the like, the peer sensor tag processing engine 208 ;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Flammer into the system of Zimmerman in view of Shurtleff in order to determine an orphan status of the like when an event is detected that violates or trigger a policy (¶0056). Utilizing such teachings enable the system to trigger generation of information indicating the warning, orphan status or the like where the data is reported to base stations 104.

Regarding Claim 6, Zimmerman in view of Shurtleff and Flammer teach the apparatus of claim 5, Flammer further teaches wherein, in response to determining that the device data does conform to the device policy, recording the device data (¶0056-¶0058; A peer sensor tag 102 may pass information regarding the existence or status of other peer sensor tags 102 including the information necessary to associate with said peer sensor tags 102.  When a peer sensor tag 102 is outside of the range of a base station 104, the peer sensor tag 102 may communicate with other peer sensor tags 102 or use other peer sensor tags 102 to relay information to the base station 104); and wherein, in response to determining that the asset data does conform to the asset policy, recording the asset data (¶0058; A peer sensor tag 102 may pass information regarding the existence or status of other peer sensor tags 102 including the information necessary to associate with said peer sensor tags 102.  When a peer sensor tag 102 is outside of the range of a base station 104, the peer sensor tag 102 may communicate 

Regarding Claim 8, Zimmerman in view of Shurtleff and Flammer teach the apparatus of claim 7, Zimmerman further teaches wherein the device policy comprises an operator- driven device policy or an event-driven device policy (¶0287 at step 3601 e.g. compliance violations “operator policy”); 
wherein the asset policy comprises an operator-driven asset policy or an event-driven asset policy (¶0287 at step 3601 e.g. malfunctions “asset policy”); wherein, when the device policy comprises the operator-driven device policy, recording the device data comprises recording an actual device data value (¶0276-¶0290; data is recorded); wherein, when the device policy comprises the event-driven device policy, recording the device data comprises recording an inferred device data value; 
wherein, when the asset policy comprises the operator-driven asset policy, recording the asset data comprises recording an actual asset data value (¶0276-¶0290; data is recorded); 
and wherein, when the asset policy comprises the event-driven asset policy, recording the asset data comprises recording an inferred asset data value.

Claims 14-16 are substantially similar to the above claims, thus the same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI

Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455